Citation Nr: 0605528	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-24 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for disability manifested 
by fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2003, 
a statement of the case was issued in August 2003 and a 
substantive appeal was received in August 2003.  Although the 
veteran initially requested a Board hearing, he withdrew the 
hearing request in early December 2005.  

Although the issue of entitlement to service connection for 
post-traumatic stress disorder was also initially in 
appellate status, this benefit was subsequently granted by 
rating decision in March 2004. 


FINDING OF FACT

Disability manifested by fatigue (separate and apart from the 
veteran's already service-connected Hodgkin's disease) was 
not manifested during the veteran's active duty service or 
for many years after separation from service, nor is CFS 
otherwise related to such service.


CONCLUSION OF LAW

Disability manifested by fatigue (separate and apart from the 
veteran's already service-connected Hodgkin's disease) was 
not incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  After reviewing the claims folder, 
the Board finds the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  The April 2002 letter 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining and the relative burdens of the veteran and VA in 
producing or obtaining that evidence or information.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the letters implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in April 2002 and the initial rating 
decision was issued to the veteran in July 2002.  Thus, the 
VCAA notice was timely.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records and the identified relevant VA 
and private medical records are associated with the claims 
file.  The veteran has not made the RO or the Board aware of 
any additional available evidence that needs to be obtained 
in order to fairly decide the appellant's appeal.  Under the 
circumstances, the Board must conclude that the RO has fully 
met the duty to assist the appellant in this case and that no 
useful purpose would be served by further delaying appellate 
review for any additional searches for available records.  As 
the veteran has received several VA examinations in relation 
to his claim, the Board believes that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to these issues.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are devoid of 
complaints, symptoms or diagnoses of any chronic fatigue 
disability and none of the medical evidence of record shows 
that the veteran has been diagnosed with current chronic 
fatigue syndrome.  The veteran's current VA treatment records 
and the August 2004 VA examination report show that the 
veteran experiences fatigue as a residual of his service-
connected Hodgkin's disease, and, by way of an October 2004 
rating decision, the RO increased the veteran's disability 
rating for Hodgkin's disease from 0 to 30 percent to reflect 
his residuals of fatigue, abdominal pain, bloating and 
anorexia.

In summary, the veteran has not been diagnosed with a chronic 
fatigue disability, separate from the fatigue associated with 
his Hodgkin's disease for which he is already service 
connected.  Service connection cannot be established without 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  
As such, service connection for a chronic fatigue disability, 
separate from the veteran's service-connected residuals of 
Hodgkin's disease, is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


